Citation Nr: 0215758	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  94-46 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
due to exposure to herbicides, to include Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 1994 by the 
San Diego, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In August 1997 and February 1999, 
the Board remanded this case in order to address due process 
concerns and to obtain additional evidence, respectively.  
The case is again before the Board for appellate review.

In October 1998, a personal hearing was held before the 
undersigned Board Member, sitting at the San Diego RO.


REMAND

The veteran has recently advised VA as follows:  "I suffer 
[from] Agent Orange [d]iabetes II so I wish to pursue my 
appeal for peripheral neuropathy as related to my 
[diabetes]...."  He thereafter advised VA that he was seeking 
service connection for diabetes secondary to Agent Orange 
exposure.  This claim has not been adjudicated by VA.

The veteran's claim of service connection for diabetes 
secondary to Agent Orange exposure is inextricably 
intertwined with his claim of entitlement to service 
connection for peripheral neuropathy due to Agent Orange 
exposure, which, as indicated above, has been developed for 
appellate consideration and is currently before the Board.  
In view of the possible relationship between his claimed 
diabetes and his peripheral neuropathy, his claim for service 
connection for diabetes due to Agent Orange exposure must be 
adjudicated prior to any further review of his claim for 
service connection for peripheral neuropathy.

Accordingly, this case is REMANDED for the following:

1.  The RO is to undertake all necessary 
and required development with regard to 
the veteran's claim of entitlement to 
service connection for diabetes due to 
Agent Orange exposure.

2.  The RO should then adjudicate the 
veteran's claim of entitlement to service 
connection for diabetes due to Agent 
Orange exposure.  In so doing, the RO 
should remain cognizant of the fact that 
he has a pending claim on appeal in which 
he is seeking service connection for 
peripheral neuropathy due to Agent Orange 
exposure.  If the RO's decision as to 
service connection for diabetes due to 
Agent Orange exposure is adverse to the 
veteran, he and his representative should 
be advised thereof, and of appellate 
rights and procedures.  If a timely 
Notice of Disagreement is thereafter 
received, he and his representative 
should be furnished with a Statement of 
the Case, after which the appropriate 
period of time should be provided for the 
veteran to perfect his appeal.

3.  When the appeal of any denial by the 
RO of the veteran's claim of entitlement 
to service connection for diabetes due to 
Agent Orange exposure is perfected, or 
when the statutory time period for the 
perfection of an appeal has expired, the 
case should then be returned to the 
Board.  The case should also be returned 
to the Board if service connection for 
diabetes is granted, but favorable 
consideration cannot be awarded with 
regard to the veteran's claim for service 
connection for peripheral neuropathy.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to address due process concerns.  
No inference as to the ultimate disposition of any claim 
should be made.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




